                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TENNESSEE

TIMOTHY CHESSER,                          )
                                          )
       Petitioner,                        )
                                          )
v.                                        )       Case Nos.    3:14-CR-89
                                          )                    3:16-CV-668
UNITED STATES OF AMERICA,                 )
                                          )
       Respondent.                        )

                                      JUDGMENT

       For the reasons expressed in the accompanying Memorandum Opinion filed

herewith, it is ORDERED and ADJUDGED that the motion [Doc. 532] by federal

prisoner Timothy Chesser for post-conviction relief pursuant to 28 U.S.C. § 2255 is

DENIED and DISMISSED WITH PREJUDICE.

       If Petitioner files a notice of appeal from this judgment, such notice of appeal will

be treated as an application for a certificate of appealability which is DENIED pursuant to

28 U.S.C. § 2253(c)(2) and Fed. R. App. P. 22(b) because he has failed to make a

substantial showing of the denial of a federal constitutional right. The Court CERTIFIES

pursuant to 28 U.S.C. § 1915(a)(3) and Fed. R. App. P. 24 that any appeal from this

judgment by Petitioner would be frivolous and not taken in good faith.

       SO ORDERED.
                                   ___________________________________________
                                   CHIEF UNITED STATES DISTRICT JUDGE

ENTERED AS A JUDGMENT

/s/ JOHN L. MEDEARIS
    CLERK OF COURT
                                              1
